DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on October 13, 2020 has been entered. 
Claims 6 – 16 and 18 – 25  remain pending in the application
Claims 6, 18 – 19, and 21  are amended
Claims 1 – 5 and 17 are cancelled claims
	In view of Applicant’s amendments to the claims in the response after the First Action Interview on 10/13/2020, the Examiner founds the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Examiner has amended claim 18 dependency from cancelled claim 1, dependent claim 18 is hereby amended to depend on independent claim 6, as authorized by the Attorney of record Ryan Stockett. 

Allowable Subject Matter

Claims 6 – 16 and 18 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Tyler (US Publication No. 2017/0297250 A1), Schomaker et al. (US Patent No. 5,593,527), and Bright et al. (US Publication No. 2012/0325965 A1). However, the prior art of record does not anticipate nor render obvious a method for additively manufacturing a composite tube comprising storing a finite length of a prefabricated sleeve within a print head, wetting the prefabricated sleeve with a liquid matrix, discharging the prefabricated sleeve from the print head while moving the print head during the discharging, such that the composite tube has a three-dimensional trajectory as printed, and directing a cure energy onto the prefabricated sleeve to cure the liquid matrix during discharging from the print head. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712